


Sun Communities, Inc.
Executive Compensation "Clawback" Policy




If the Compensation Committee (the "Committee") of the Board of Directors (the
"Board") of Sun Communities, Inc., a Maryland corporation (the "Company"),
determines that an officer of the Company who is subject to Section 16(b) of the
Securities Exchange Act of 1934 (an "Officer”) has engaged in fraud, willful
misconduct or gross negligence that directly caused or otherwise directly
contributed to the need for a material restatement of the Company's financial
results in order to comply with federal securities laws, the Committee will
review all "performance-based compensation" awarded to or earned by such Officer
where the performance measurement period for such compensation includes any
fiscal period(s) affected by the restatement. For purposes hereof,
"performance-based compensation" includes all annual incentives and long-term
incentives with performance features based on the Company's financial
performance, whether paid in cash or in equity, where the award or size of the
award was contingent on such performance.


If the Committee determines, in its reasonable discretion, that any such
performance-based compensation would not have been paid or would have been at a
lower amount had it been based on the restated financial results, the Board or
the Committee may within 12 months of such a restatement, to the extent
permitted by applicable law, seek recoupment from such Officer of the portion of
such performance-based compensation that is greater than that which would have
been awarded or earned had such compensation been calculated on the basis of the
restated financial results. Any such recoupment effort authorized by the Board
or Committee shall be subject to the provisions of applicable compensation or
employment agreements, including dispute resolution procedures. This policy
shall be incorporated by reference into and shall apply to all performance-based
compensation plans and awards granted on or after its adoption by the Committee.


For purposes of this policy, an act or omission will not be considered to
constitute gross negligence or willful misconduct if the person in good faith
relied upon the advice of the Company's external accountants or legal counsel.


This policy does not apply to restatements that the Board determines are
required or permitted under generally accepted accounting principles in
connection with the adoption or implementation of a new accounting standard or
caused by the Company's decision to change its accounting practice as permitted
by applicable law.






Effective as of July 14, 2014


